DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-58 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8-10, 12-22, 25-28, 30, 31, 36, 37, 39-43  of U.S. Patent No. pending for application 13/633,330. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39-58 of the instant application are anticipated or obvious variants of patent claims 1, 4, 5, 8-10, 12-22, 25-28, 30, 31, 36, 37, 39-43. 	For example, claim 39 of the instant application recites a method of electronically communicating with an augmented reality device worn by a user in an ambient environment. Patent claim 1 recites the same method but also includes the additional limitation of  “determining, by the data processing system, responsive to determining that the configuration setting corresponding to the content item is selected, one or more online ratings corresponding to the product or service from one or more online rating sources; extracting, by the data processing system, one or more relevant phrases from the one or more reviews; associating, by the data processing system, responsive to the request for content, the extracted one or more relevant phrases and the one or more online ratings to the content item to display the extracted one or more relevant phrases and the one or more online ratings with the content item on the information resource; and causing  by the data processing system and responsive to the request for content, the client device to display the content item with the extracted one or more relevant phrases and the one or more online ratings by providing, to the client device, the content item with the extracted one or more relevant phrases and the one or more online ratings”. Therefore, patent claim 1 anticipates claim 39 of the instant application since every limitation of the instant claim is recited in patent claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method, system, and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance(hereinafter “PEG”) “PEG” Step 1=Yes). Claims 39-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
      Claims 39, 49, 58
identifying, by a data processing system including one or more processors, responsive to
receiving a request for content from a client device, a content item for publication on an
information resource, the content item identifying a product or service;

determining, by the data processing system, a configuration setting corresponding to the 
content item and selected by a content provider of the content item, the configuration setting selected to enable display of review information of the product or service with the content item responsive to requests for content from client devices;

identifying, responsive to determining the configuration setting corresponding to the content item, review information including one or more reviews associated with the product or service identified in the content item;

generating, by the data processing system using the review information, review data to
display with the content item on the information resource; and 

providing, by the data processing system and responsive to the request for content, the content item with the review data to the client device for display.
 	The limitations of independent claim 39, 49, 58, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising identifying information, analyzing the information, identifying responsive to the determining, generating and providing the content item with review data. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a client device, data processing system, processor, memory, and non-transitory computer storage medium. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of identifying, determining, generating and providing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of device, non-transitory computer readable storage media, and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general-purpose computer and general purpose
computing components (as evidenced from [0108] of the applicant’s specification for example, “Computing device 600 is intended to represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and other appropriate computers. Computing device 600 is further intended to represent any other typically non-mobile devices, such as televisions or other electronic devices with one or more processers embedded therein or attached thereto. Computing device 650 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smartphones, and other similar computing
devices...”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 39, 49 and 58
providing, by the data processing system and responsive to the request for content, the
content item with the review data to the client device for display.            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 40- 48, 50-57 appear to merely further limit the abstract idea by and as such, the analysis of dependent claims 40- 48, 50-57 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 39-58 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 39-43, 45-53, 55-58 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kane et al. (US 2009/0172021)

 	Claim 39, 49 and 58: Kane discloses a method comprising:
 	identifying, by a data processing system including one or more processors, responsive to receiving a request for content from a client device, a content item for publication on an information resource, the content item identifying a product or service;(see for example [0017], receiving a request for content and selecting content items based on the request)
 	determining, by the data processing system, a configuration setting corresponding to the content item and selected by a content provider of the content item, the configuration setting selected to enable display of review information of the product or service with the content item responsive to requests for content from client devices;(see for example [0053]. Line 22 includes an instruction to generate a request to the content provider system 100 to record an event and to retrieve recommendations. Lines 12-18 specify how the recommended items are to be presented in the inline frame (e.g., with or without prices and product images). Widgets of the type shown in FIG. 8 may be generated automatically by the content provider system 100 based on the settings or preferences associated with the member web site)
 	identifying, responsive to determining the configuration setting corresponding to the content item, review information including one or more reviews associated with the product or service identified in the content item;(see for example [0019], discloses reviews)
 	generating, by the data processing system using the review information, review data to display with the content item on the information resource; (see for example fig. 2 and [0019])and
 	providing, by the data processing system and responsive to the request for content, the content item with the review data to the client device for display. (see for example [0019], pages may include one or more of an item description, image of the item, user reviews, and other information about the item.)

 	Claims 40 and 50: Kane discloses the method of claim 39 and system claim of 49, comprising:
 	identifying the review information including the one or more reviews from reviews available at a time the content item is served and associated with the product or service identified in the content item.[0019]

 	Claims 41 and 51: Kane discloses the method of claim 39 and system claim of 49, comprising:
 	providing a user interface including a selectable item corresponding to the configuration setting, the content provider of the content item selecting the configuration by interacting with the selectable item. [0047 and 0066]

 	Claims 42 and 52: Kane discloses the method of claim 39 and system claim of 49, wherein the content item is an advertisement. (see for example [0026 and 0048])

 	Claims 43 and 53: Kane discloses the method of claim 39 and system claim of 49, wherein identifying the review information including the one or more reviews includes locating online reviews associated with the product or service identified in the content. [0019]

 	Claims 45 and 55: Kane discloses the method of claim 39 and system claim of 49, comprising: parsing content associated with the review information to determine one or more online ratings of the product or service, generating the review data includes determining, using the one or more online ratings of the product or service, a rating of the product or service for providing with the content item. [0040]

 	Claims 46: Kane discloses the method of claim 45 and system claim of 49, wherein an online rating of the one or more online ratings includes a predetermined number of levels or a predetermined number of stars. [0040]

 	Claims 47 and 56: Kane discloses the method of claim 39 and system claim of 49, wherein generating the review data includes extracting one or more relevant phrases from the one or more reviews. [0061]

 	Claims 48 and 57: Kane discloses the method of claim 47 and system claim of 56, wherein the one or more relevant phrases include a plurality of phrases from a plurality of reviews and the method further comprising providing a control for enabling the client device to navigate to different reviews.[0066]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44 and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kane et al. (US 2009/0172021) in view of Schneck, III et al. (2012/0221479) hereinafter referred to as Schneck.
 	Claims 44 and 54: Kane discloses the method of claim 39 and system claim of 49,  but does not explicitly disclose wherein identifying the review information including the one or more reviews includes identifying reviewers that are acceptable to the content provider of the content item. 	However Schneck discloses wherein identifying the review information including the one or more reviews includes identifying reviewers that are acceptable to the content provider of the content item. (see for example abstract and [0005]) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Kane to include identifying the review information including the one or more reviews includes identifying reviewers that are acceptable to the content provider of the content item, in order to help insure that the reviews are legitimate users of the product. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Young  (US 9,418, 388) - in response to a user request corresponding to a page associated with one of the plurality of third party content elements specified by the stored information, rendering for display on the page a third party content module associated with the third party content element, and, in response to a user modification of the third party content module, storing information corresponding to the user modification. The modified content module is rendered for display on a page of content according to the stored information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Llana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3622                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3622